Citation Nr: 0505994	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  04-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Dalal, Associate Counsel




INTRODUCTION

The veteran had active military service from March 2001 to 
October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied the 
veteran's claim for service connection for asthma.

The veteran has been represented by the American Legion 
throughout this appeal.


FINDINGS OF FACT

1.  It is more likely than not that the veteran did not have 
asthma prior to his entry into service.  

2.  While in-service, the veteran was diagnosed to have mild 
persistent asthma.

3.  The veteran's asthma was manifested by wheezing, 
shortness of breath, and required repeated medical attention. 

4.  The veteran was discharged from the military for being 
medically unfit because of his asthma.


CONCLUSION OF LAW

The veteran was diagnosed with asthma while in-service, the 
condition is chronic, and service connection is therefore 
warranted.  38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 and 
3.306 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record, which 
includes the veteran's contentions and his service medical 
records.  The Board will summarize the relevant evidence 
where appropriate.

The initial question is whether the veteran's asthma 
preexisted his period of military service.  A veteran who 
served during a period of war or during peacetime service 
after December 31, 1946, is presumed to be in sound condition 
when he entered into military service except for conditions 
noted on the entrance examination.  38 U.S.C.A. §§ 1111, 
1132.  In this case, there is no mention of asthma or any 
other respiratory disorder on the veteran's October 2000 
enlistment medical examination.  Therefore, the presumption 
of soundness applies to the veteran.  

The burden is on the Department of Veterans' Affairs (VA) to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the veteran's breathing disorder both 
preexisted prior to entry into service and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  See VAOPGCPREC 3-2003; 
Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004).  Lack of 
aggravation is shown by establishing that there was no 
increase in severity during service or that any increase was 
due to the natural progress of the preexisting condition.  
Wagner, supra.  If this evidentiary burden is met, then the 
veteran is not entitled to service-connected benefits.

As for the first question - whether the veteran's asthma 
preexisted service - there is some evidence, based entirely 
on the veteran's recollections, that his respiratory 
condition preexisted service.  In March 2001 the veteran 
admitted to withholding information about childhood asthma 
during his enlistment exam.  In May 2001, the veteran stated 
to a medical examiner that his childhood breathing 
complications were sometimes exercise-induced and declined 
around age fourteen.  In that same report, the veteran also 
admits his dyspnea and wheezing had been reoccurring with 
increased frequency prior to beginning active service.  

The veteran's statements, however, are inconsistent.  The 
veteran also repeatedly claims to have never seen a physician 
or have been treated for his breathing difficulties.  There 
is nothing in the record to confirm a medical diagnosis of 
asthma until August 2001, while he was already in-service.  
Furthermore, although the veteran intermittently uses 
"asthma" to describe his condition, he is not medically 
competent to render such a diagnosis.  

In addition, the Board also notes the existence of two 
contradictory medical evaluation board proceedings.  The 
August 2001 medical board report concluded that the veteran's 
mild persistent asthma did not exist prior to service.  The 
second medical evaluation report, conducted in September 
2001, concluded that the veteran's asthma existed prior to 
service, was not permanently aggravated through military 
service, and recommended a medical discharge.

At this juncture, the Board reiterates its defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation.  Where there is an approximate 
balance of positive and negative evidence regarding any 
issue, benefit of the doubt will be given to the veteran.  In 
reviewing all the evidence of record, it cannot be said that 
there is clear and unmistakable evidence that the veteran's 
breathing disorder preexisted service.  See 38 C.F.R. 
§ 3.102.  38 U.S.C.A. § 1111.  See VAOPGCPREC 3-2003; Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004).  Therefore, the 
veteran is entitled to the presumption of soundness.

Having found that the veteran's asthma did not preexist 
service, the remaining question is whether the veteran is 
entitled to service connection for his asthma.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence. 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in-service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).

The veteran's service medical records sufficiently reflect 
that the veteran was repeatedly treated for shortness of 
breath, wheezing, and other symptoms of asthma.  In addition, 
in July 2001, the veteran required emergency medical 
treatment for a respiratory problem.  In August 2001, the 
health center treating the veteran conducted pulmonary and 
respiratory tests to determine his condition's etiology.  He 
was subsequently diagnosed with mild persistent asthma in 
August 2001 and provided a treatment regiment by a qualified 
physician.  Finally, the September 2001 medical board 
concluded that the veteran's asthma was incompatible with his 
military duties, and warranted a medical discharge.

Based on the evidence, the Board determines that the veteran 
incurred asthma in-service, and that it manifested itself as 
a chronic condition.  In this case, the veteran is therefore 
entitled to service connection benefits.


Veterans Claims Assistance Act of 2000

In Peligrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a veteran before 
the initial unfavorable RO decision on a claim for VA 
benefits.  The RO issued VCAA notices to the veteran in 
February 2002 and May 2003 which informed him of the evidence 
needed to support his application; what actions he needed to 
undertake; and how the VA would assist him in developing his 
application.  In reviewing the issue of the veteran's 
entitlement to service connection for asthma, the Board finds 
that the VCAA notice complies with the Court's guidelines as 
set forth in Peligrini.  Any deficiencies are not prejudicial 
to the veteran given the favorable resolution of his claim 
above.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004). 

ORDER

Entitlement to service connection for asthma is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


